DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on September 2, 2021 is entered.
	Claim 15 has been canceled.
	Claims 18-25 have been added.
	Claims 1-14 and 16-25 are pending and currently under consideration.
3.	Applicant's arguments regarding support from the provisional USSN 60/707,842
(the ‘842 provisional application) are found persuasive. Applicant asserts that the claimed subject matter can be found in following pages in the ‘842 provisional application:

	1) SEQ ID NO:599 is identical to the amino acid sequences disclosed in Figure2 and 3;
	2)  the positions (conjugation sites) recited in the instant claims can be found in Table 2 in page 15; and
	3) these positions in the Fc region can be mutated to cysteine (e.g. in page 12).

	As such, the ‘842 provisional application provides adequate written description support for the claimed subject matter. The instant applicant is entitled to the date of the filing of the ‘842 provisional application on August 12, 2005.

4.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description has been withdrawn.

5.	In view of applicant’s amendment, the previous rejection under pre-AIA  35 U.S.C. 102(b) based on Arathoon et al. (2003/0207346) has been withdrawn. 

6.	In view of applicant’s amendment, the previous rejection under pre-AIA  35 U.S.C. 102(e) based on Wu et al. (US 2006/0039904, published on February 23, 2006 with earliest effective filing date of August 16, 2004) has been withdrawn.


8.	In view of applicant’s amendment, the previous rejection under pre-AIA  35 U.S.C. 102(e) based on van Vlijmen et al. (US 2009/0258420) has been withdrawn. 

9.	Upon further consideration, the previous nonstatutory double patenting based on claims 1, 12, and 33-34 of US 8,679,493 (the ‘493 Patent) has been withdrawn.

REASONS FOR ALLOWANCE

10.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed on September 2, 2021 has obviated the previous rejections of record in the Office Action mailed on March 4, 2021. The claimed DNA molecule encoding a human IgG Fc domain having a cysteine substitution at one or more of the conjugation sites as recited in claim 1, an expression vector, a host cell, and a process for preparing a pharmacologically active compound comprising the human IgG Fc domain are free of the prior art. 

For the record, SEQ ID NO:599 is the amino acid sequence of human IgG1 Fc region (e.g. see lines 16-22 in page 7 of the specification as-filed and FIG.2). The common numbering of the residues in an immunoglobulin heavy chain is that of the EU index. The EU numbering corresponding to the positions recited in the instant claims are listed below:

	Recited position	EU index
	E46C			D265C
	S48C			S267C
	H49C			H268C
	E50C			E269C
	E53C			E272C
	K55C			K274C

	G62C			G281C
	Q76C			Q295C
	Y81C			Y300C
	K107C			 K326C
	K121C			K340C
	G122C			G341C
	Q123C			Q342C
	E126C			E345C
	E169C			E388C
	N171C			N390C
	L179C			L398C
	S181C			S400C
	G183C			G402C
	K195C			K414C
	R197C			R416C
	Q200C			Q419C
	G201C			G420C
	N202C			N421C

Accordingly, the claims 1-14 and 16-25 are deemed allowable. 

	
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644